President
went over the testimony and stated the substance of the case.
The first question for you to determine is whether any act of the prisoners, or any of them, to which the rest standing by gave their countenance and assistance, caused the death of John Weston. If it did not, there is an end to any further question; there is no homicide; and the defendants must be acquitted. If there be a reasonable ground of doubt, you will also acquit them.
The evidence was then applied to each of the prisoners.
Weight is due to the declarations of a dying person, after the mortal blow has been given. Relative to this, *282there is a fine representation by lord chief baron Eyre; “Now the general principle, on which this species of evidence is admitted, is, that they are declarations made in extremity, when the party is at the point of death, and when every hope of this world is gone; when every motive to falsehood is silenced; and the mind is induced by the most powerful considerations to speak the truth: a situation so solemn and so awful is considered by the law, as creating an obligation equal to that which is imposed by a positive oath administered in a court of justice."
Woodcock's case. Leach 440.
Foster 255.
Foster 256-7. 4 Comment. 199-2 Roll. 461.-2 L. Ray 1487.
3 St. L. 599.
But if it appear to you, that any act of violence, committed by the prisoners, caused the death of Weston, it will remain for you to consider, with our assistance in points of law, what name the law gives to this act or acts of violence causing the death.
The same consideration will remain, from whomsoever of the prisoners this act of violence came: for they appear all to have been of one party in this outrage; all present and either acting or aiding and abetting, therefore, all guilty as principals in the crime.
It makes no difference, though the violence was small, such as would not have killed a strong or healthy man. If it shorten life a day, it is the same as if it shortened it ninety years. It would be the same thing, if the person killed had had a mortal disease on him. All must die some time: and shortening life is taking it away. Weakness and old age ought to be particularly guarded from injury, and treated with tenderness.
By the law of England, all unlawful killing is presumed murder, until some extenuating circumstances are shewn by the prisoner, lessening the degree of the offence to something lower than murder. Malice is presumed, till want of malice is shewn. For the law holds the person of a man sacred.
Malice is express or implied.
Malice is implied from the outrageous circumstances of the act shewing a cruelty of disposition, a heart regardless of social duty, and fatally bent on mischief.—Malice is a technical expression, and means the absence of any excuse of homicide.
But I apprehend, by our act of assembly, an unlawful killing, though it may be presumed murder, will not be *283presumed murder in the first degree. It appears to have been the intention of the legislature to distinguish between malice express and implied; and to leave the punishment of death to the cases of express malice there mentioned; and, for that killing, which involves only implied malice, generally, the act provides the punishment of imprisonment and labour.
1 Hawk. 127-8.—Foster 258.—4 Com. 192-3—2 L. Ray. 1488.
1 Hale 472-3.
It is not necessary, in order to imply malice, that there should be an intention of killing. If the act of killing be unlawful, with the intention of hurting the deceased or any other person; if it have a natural tendency to bloodshed, or if killing be the probable or apparent consequence; malice is implied. If a man do an act which apparently must do harm, with an intent to do harm, and death ensues, it will be murder.
According to the law cited by the counsel for the prisoners, it might have been but manslaughter, if they had killed one of themselves sham-fighting by consent. But the violence to the old man was without his consent, and contrary to his remonstrance.
If appearance of sport will exclude the presumption of malice, sport will always be affected, to cover a crime.
If the death was occasioned by the violent acts of the prisoners, and if those acts were done, with a design to kill, it is murder in the first degree; and if done without a design to kill, if with a design to hurt, and tending to bloodshed or death; it is murder in the second degree; if without such intention, it is manslaughter.
The jury returned with a verdict finding them guilty of murder in the lowest degree; and being informed, that unless they meant manslaughter, this was a conviction of murder in the second degree. They said they had considered the distinction between murder and manslaughter, and thought this was murder: and if there was no degree lower than the second, they found them guilty of murder in the second degree.
They were sentenced to an imprisonment of five years.